DETAILED ACTION

1.	This Office action is responsive to the application filed 03/21/2019.  The Drawings are accepted by the Examiner.  Claims 1-20 are presented for examination.  Copies of four (4) pages of the IDS(s) including PTO-forms 1449/SB/08A are attached to this Office action.     If any copies are missing please notify the examiner in response to this action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


3.	Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2015/0378832) in view of Figueroa et al. (US 20180136858).

1.		A method, comprising: 
maintaining an asynchronous remote copy relationship 
(corresponds to “asynchronous mirroring”, “mirror copy 
relationship”, “point-in-time copying”, “point-in-time copy 
relationship”, “FlashCopy relationship”, “mirror 
relationship” and “copy relationships” discussed throughout 
Brown) between primary storage volumes (corresponds to 
elements including “primary storage”, “primary volumes” and 
“primary storage, e.g., source 104a, target 104b storages”, see 
Fig. 1 and discussed throughout Brown) of a primary storage 
controller (corresponds to  “storage Servers 102a…comprise an 
enterprise storage controller/server”, see [0020] of Brown) and 
secondary storage volumes (corresponds to “secondary storage 
or volume”, “secondary volumes”, “secondary storages”, 
“remote secondary volumes”, “two secondary volumes”, 
“secondary copy storages 108a, 108b, 110a, 110b”, discussed 
throughout Brown) of a secondary storage controller 
(corresponds to “storage servers…102b, 102c…comprise an 
enterprise storage controller/server”, see [0020] of Brown)
initiating a command to generate a point in time copy 
(corresponds to “point-in-time copy command”, “command 
code 302”, “establish commands”, “mirror copy relationship 
establish commands”, “establish command 300”, “PiT copy 
command”, “copy operation command”, discussed throughout 
Brown) of a source volume of the 10primary storage controller to a 
target volume of the primary storage controller (corresponds to 
copying from source storage 104a to target storage 104b in 
storage server/controller 102a, see Fig. 1, [0016], [0031] and 
[0032] of Brown); 

secondary storage controller to generate a source volume and a 
target volume in the secondary storage controller (corresponds to 
mirroring/copying from the primary storage server/controller 
102a to the secondary storage server controller 102b/102c as 
shown in figure 1 and discussed throughout Brown), wherein 
data from the target volume in the secondary storage controller is 
archived to a cloud storage.

	Brown does not teach the italicized claim language drawn to archiving to a cloud storage.  However, it is noted Brown discusses cloud storage in general at [0043].
	Figueroa et al. is introduced for teaching a storage controller 102 generating point-in-time snapshot copies (e.g. FlashCopy) of volumes (see [0004] and Fig. 1) and backing up/archiving a target dataset/volume 120 (see Fig. 1, [0010], [0058]) to cloud storage 106.  The operation of generating point-in-time copies and backing up or archiving to the cloud is offloaded to the storage controller from the host device (see [0006]).

	Because the storage controller of Figueroa performs point-in-time and archival operations offloaded from the host improving host performance, it would have been obvious to use such a scheme to archive the target volumes in the secondary storage controller of Brown to cloud storage.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
	Independent claim 8 and 15 define embodiments similar in scope to that of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  

s 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 4-7, 11-14 and 18-20 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139